Citation Nr: 1711756	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2016, the Board remanded these matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran asserts that he has erectile dysfunction proximately due to his service connected diabetes mellitus (DM).  As noted in the prior remand, a February 2009 VA examiner found that there was no indication that erectile dysfunction was related to DM because there was no sign of nerve impairment on physical examination.  In addition, the VA examiner opined that the Veteran's erectile dysfunction was an age-related process.  At that time, the Board found that the VA examiner did not comment whether the Veteran's service-connected DM aggravated his erectile dysfunction.  As a result, because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, the examination was incomplete.  38 C.F.R. § 3.310 (2016). The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to the September 2016 remand, the Veteran was afforded a new VA examination in November 2016.   The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected DM.   In responding to the request, the examiner stated there was no mention of male reproductive problems prior to the diagnosis of erectile dysfunction.  In addition, in his rationale the examiner concluded that the Veteran does not meet the diagnostic criteria for diabetes.  And therefore, diabetes could not be the cause of his erectile dysfunction or cause aggravation of his erectile dysfunction.   Here, the examiner's statement regarding the Veteran's diabetes diagnosis directly contradicts the Veteran's established medical history of both diagnosis of and treatment for his service connected DM.  By broadening the scope of the examination to opine on whether the Veteran has diagnoses of diabetes, the examiner did not comply with the September 2016 remand instructions and the examination is inadequate.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above, the Board finds that another VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined the Veteran, to determine the nature and etiology of his diagnosed erectile dysfunction.  The examiner is instructed for purposes of the examination to accept that the Veteran does meet the criteria for diabetes mellitus, type II, for which the Veteran is service connected.  The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that the diagnosed erectile dysfunction was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides? 

(b) Is it as least as likely as not (50 percent or greater probability) that erectile dysfunction is proximately due to or caused by service-connected diabetes mellitus, type II. 

(c) Is it as least as likely as not (50 percent or greater probability) that erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected diabetes mellitus, type II. 

(d) If it is determined that there is another likely etiology for the Veteran's diagnosed erectile dysfunction, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




